F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 10 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JOHN M. GASSAWAY,

                Plaintiff-Appellant,

    v.                                                   No. 98-6316
                                                   (D.C. No. 94-CV-1845-L)
    UNITED STATES OF AMERICA,                            (W.D. Okla.)
    sued as Department of the Treasury, ex
    rel.; INTERNAL REVENUE
    SERVICE; LINDA STEVENS, agent
    for the Internal Revenue Service,

                Defendants-Appellees.




                            ORDER AND JUDGMENT            *




Before PORFILIO , BARRETT , and HENRY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Plaintiff-appellant John M. Gassaway appeals the district court’s entry of

summary judgment in favor of defendants, the United States of America,

Department of the Treasury, Internal Revenue Service (IRS), and IRS Revenue

Officer Linda Stevens. Our review is de novo and targeted at determining

whether there are any genuine issues as to any material fact and whether the

moving party is entitled to judgment as a matter of law.      See Kaul v. Stephan ,

83 F.3d 1208, 1212 (10th Cir. 1996). In conducting this review, we examine the

pleadings, depositions, answers to interrogatories, admissions, and affidavits, if

any, making all reasonable inferences in favor of the party opposing summary

judgment. See id.

       Gassaway claims that, for defendants’ allegedly illegal efforts to collect his

delinquent tax liabilities, he is entitled to damages under   Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics         , 403 U.S. 388 (1971) and

12 U.S.C. § 3417(a) of the Right to Financial Privacy Act (RFPA). In a detailed

and thoughtful order, the district court analyzed the parties’ submissions and

concluded that neither of Gassaway’s claims could survive defendants’ summary

judgment motion.




                                             -2-
       “The United States and its agencies are not subject to suit under        Bivens .”

Dahn v. United States , 127 F.3d 1249, 1254 (10th Cir. 1997). Moreover, “in light

of the comprehensive administrative scheme created by Congress to resolve

tax-related disputes, individual agents of the IRS are also not subject to       Bivens

actions. Id. (citing National Commodity & Barter Ass’n v. Gibbs            , 886 F.2d 1240,

1247-48 (10th Cir. 1989);    accord Fishburn v. Brown , 125 F.3d 979, 982-83

(6th Cir. 1997); Wages v. IRS , 915 F.2d 1230, 1235 (9th Cir. 1990). The district

court properly determined that Gassaway’s          Bivens claim is not cognizable under

the law.

       We also agree with the district court’s disposition of the RFPA claim. The

RFPA “prohibits a financial institution from disclosing a customer’s financial

records . . . to a governmental authority ‘unless either the customer authorizes the

disclosure of such information or the government obtains a valid subpoena or

warrant.’” Neece v. IRS , 96 F.3d 460, 462 (10th Cir. 1996) (quoting          United

States v. Frazin , 780 F.2d 1461, 1465 (9th Cir. 1986)). Under the undisputed

facts of this case, officers of Gassoway's financial institution disclosed

information to defendants only after proper service of a third-party summons,

issued under the procedures of 26 U.S.C. § 7609.        2




2
      To the extent Gassaway’s argument is that the summons was based on
information illegally disclosed to the FBI, the claim remains insufficient. First,
                                                                      (continued...)

                                             -3-
      For substantially the same reasons stated by the district court in its order of

June 30, 1998, we AFFIRM.



                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge




2
 (...continued)
he has sued the wrong defendants. Second, the information allegedly provided to
the FBI falls within the RFPA’s exception for the notification of a governmental
authority about “information that may be relevant to a possible criminal
violation.” Neece , 96 F.3d at 462.

                                         -4-